DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2020 has been entered.
 Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colle et al. (US 5,583,273), for the reasons set forth in the previous office action filed 4/7/2020.
Response to Arguments
Applicant's arguments filed 9/17/2020 have been fully considered but they are not persuasive. 
Applicants assert Colle fails to teach the repeat units claimed for block A and B.
As noted in the previous action Colle clearly teaches block copolymers of the same formula and noted that Colle specifically uses oxazolines substituted at the carbonyl by methyl and propyl. Since R1 and R2 in the formula above include alkyl and the reference specifically teaches methyl and propyl substituents applicants claimed block copolymer would be obvious.

As noted in the rejection filed 4/7/2020, from the MW range taught it follows applicants claimed ratio and values for n and m are encompassed completely, therefore their selection would be obvious. Additionally the preparation of a copolymer having variable amount of monomer ratio with varying number of repeat units is within the level of skill of one having ordinary skill in the art at the time of the invention.
Applicants next argue that in order to function for its intended purpose to prevent blockage of a pipe the copolymer of Colle must be in liquid form, said to be in contrast to a hydrogel as claimed in the purported composition.
The relevance of this assertion is unclear since the claims are clearly drawn to a compound, a block copolymer and not a composition. Therefore the recitation of a hydrogel is merely an intended use or property that the copolymer has when exposed to water. As noted in the rejection filed 4/7/2020 it follows that since the copolymer of Colle overlaps the claimed copolymers they will be capable of the same use or alternatively feature the same properties.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 /JAMES W ROGERS/ Primary Examiner, Art Unit 1618